DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed March 10, 2021.  Claims 1-20 and new claim 21 are pending and an action on the merits is as follows.
Applicant’s arguments, see page 8, last paragraph, filed March 10, 2021, where it is argued that the first branch portion Ref 120 is not disposed between the previously interpreted second surface Ref 550 and the second branch portion Ref 130 since the element Ref 550 always stops at an end of the first branch portion, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103(a) as being unpatentable over O’Brien (US 2007/0050015) in view of Gunderson (US 2005/0049609) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quiachon et al. (EP0684022).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Quiachon et al. (EP0684022).
Regarding claims 1, 16, 17, Quiachon discloses an endoluminal delivery system (Ref 50) comprising: a bifurcated stent graft (Ref 55) having a trunk, a first leg and a second leg shorter than the first leg (Ref 55, 171, 172; Column 10, Lines 19-51); a sheath having a tubular wall having an inner surface defining a lumen for receiving the stent graft therein to constrain the stent graft toward a delivery configuration suitable for endoluminal delivery (Column 10, Lines 19-40); and a core member (Ref 134, 85, 87) having first annular surface (See Figure 8 below) and a second annular surface (See Figure 8 below), the core member extending into a lumen of the first leg such that the first surface abuts an end of the first leg (Figure 8; where Ref 85, 87 extend into a lumen of the first leg; Ref 134, 132 is capable of abutting an end of the first leg), the second surface positioned within the lumen of the first leg (Ref 87; Figure 8; where Ref 87 is within the lumen of the first leg) such that the first leg is disposed between the second surface and the second leg (Figure 8 see below where the first leg is disposed between the second surface and the second leg), the second annular surface being adapted to obstruct axial displacement of the bifurcated stent graft by obstructing an end of the second leg while the end of the second leg remains constrained by the sheath (Ref 87; Figure 8; where the second surface Ref 87 and the second leg are all within the sheath constrained and therefore helps obstruct an end of the second leg).  

    PNG
    media_image1.png
    448
    832
    media_image1.png
    Greyscale

Regarding claim 9, Quiachon discloses a medical device delivery system (Ref 50), said system comprising: a bifurcated stent graft (Ref 55) having a proximal end and a distal end opposite the proximal end, the stent graft having a trunk extending between the proximal end and a bifurcation, the stent graft having first and second legs extending distally from the bifurcation, the first leg having an end defining the distal end of the stent graft, the second leg having an end terminating at a location between the bifurcation and the distal end of the stent graft (Ref 55, 171, 172; Column 10, Lines 19-51); a sheath disposed about the stent graft for constraining the stent graft toward a delivery configuration suitable for endoluminal delivery ((Column 10, Lines 19-40; capable of endoluminal delivery); and a core member (Ref 134, 85, 87) having a first surface for engaging the distal end of the stent graft (Figure 8 see above; where Ref 134, 132 is capable of engaging a distal end of the stent graft), the core member having a second surface and extending into a lumen of the first leg (Figure 8 see above), the second surface positioned within the lumen of the first leg (Ref 87; Figure 8; where Ref 87 is within the lumen of the first leg) such that the first leg is disposed between the second surface and the second leg(Figure 8 see above where the first leg is disposed between the second surface and the second leg) and adapted to engage the end of the second leg during displacement of the sheath relative to the core member (Figure 8; Ref 87; where the second surface Ref 87 and the second leg are all within the sheath constrained and therefore the second surface is capable of engaging the end of the leg from within the first leg during displacement of the sheath).
Regarding claim 2, Quiachon discloses that the core member is generally cylindrical and includes a first section having a first diameter (Ref 134; Figure 8; where Ref 134 has a first diameter), and a second section having a second diameter (Figure 8; Ref 87; where the second section Ref 87 has a second diameter), the first diameter being larger than the second diameter (Figure 8; where Ref 134 diameter is larger than Ref 87 diameter), and wherein the first surface is a first annular surface (Ref 134; where Ref 134 is annular and therefore has an annular surface) and defines a transition between an outer surface of the first section and an outer surface of the second section (Ref 134; Figure 8; where the surface of Ref 134 is between the first section and the second section and therefore defines a transition between the sections).  
Regarding claim 3, Quiachon discloses that the first annular surface is normal relative to a longitudinal axis of the core member (Ref 134; where the first annular surface is the cylindrical surface of Ref 134 and therefore is normal to the longitudinal axis).  
Regarding claim 4, Quiachon disclose that the core member includes a third section having a third diameter (Ref 85; see Figure 8 above; where Ref 85 noted as the third section has a third diameter), the second diameter being larger than the third diameter (Figure 8 see above; Ref 87, 85; where Figure 8 shows that the second diameter is larger than the third diameter), and wherein the second surface is a second annular surface (Ref 87; Figure 8; where the second section Ref 87 is annular therefore has an annular surface) and defines a transition between the outer surface of the second section and an outer surface of the third section (Ref 87; Figure 8; where the surface of Ref 87 is between the second and third sections and therefore defines a transition between the sections).  
Regarding claim 6, Quiachon discloses that the second annular surface is normal relative to a longitudinal axis of the core member (Ref 87; where the second annular surface is the cylindrical surface of Ref 87 and therefore is normal to the longitudinal axis).  
Regarding claim 7, Quiachon discloses that the first, second, and third sections of the core member are coaxial (Figure 8; Ref 134, 87, 85; where the wire Ref 56 runs through all of the sections of the core member and therefore the sections are arranged around a common axis ).  
Regarding claim 8, Quiachon discloses that the first surface and the second surface are parallel (Ref 134, 87; Figure 8; where the surfaces are both normal relative to the longitudinal axis and therefore are parallel to one another).  
Regarding claim 10, Quiachon discloses that the core member extends into the lumen of the first leg (Figure 8; where Ref 87, 85 of the core member extend into the lumen of the first leg) such that the first surface is positioned distal to the second surface (Figure 8 see above where the first surface Ref 134 is positioned distal to the second surface Ref 87).  
Regarding claim 11, Quiachon discloses that the second surface is adapted to engage the end of the second leg during displacement of the sheath relative to the core member while the end of the second leg is constrained by the sheath (Figure 8; Ref 87; where the second surface Ref 87 and the second leg are all within the sheath constrained and therefore the second surface is capable of engaging the end of the leg from within the first leg during displacement of the sheath).
Regarding claim 12, Quiachon discloses that the core member is generally cylindrical and includes a first section having a first diameter (Ref 134; Figure 8; where Ref 134 has a first diameter), and a second section having a second diameter (Figure 8; Ref 87; where the second section Ref 87 has a second diameter), and a third section having a third diameter (Ref 85; see Figure 8 above; where Ref 85 noted as the third section has a third diameter), the second diameter being larger than the third diameter (Figure 8 see above; Ref 87, 85; where Figure 8 shows that the second diameter is larger than the third diameter), wherein the first surface is a first annular surface (Ref 134; where Ref 134 is annular and therefore has an annular surface) that defines a transition between the first section and the second section (Ref 134; Figure 8; where the surface of Ref 134 is between the first section and the second section and therefore defines a transition between the sections), and wherein the second surface is a second annular surface (Ref 87; Figure 8; where the second section Ref 87 is annular therefore has an annular surface) that defines a transition between the second section and the third section (Ref 87; Figure 8; where the surface of Ref 87 is between the second and third sections and therefore defines a transition between the sections).  
Regarding claim 14, Quiachon discloses that the first and second sections of the core member are coaxially aligned (Figure 8; Ref 134, 87; where the wire Ref 56 runs through all of the sections of the core member and therefore the sections are arranged around a common axis ).  
Regarding claim 15, Quiachon discloses that the second surface is normal relative to a longitudinal axis of the core member (Ref 87; where the second annular surface is the cylindrical surface of Ref 87 and therefore is normal to the longitudinal axis).  
Regarding claim 18, Quiachon discloses that the core member extends into the lumen of the first leg such that the second annular surface is positioned within the lumen of the first leg between the end of the second leg and the end of the first leg (Ref 87; where Ref 85, 87 extend into a lumen of the first leg; where Figure 8 see above shows the second annular surface Ref 87 is positioned within the lumen of the first leg between the first and second ends of the legs and is therefore between an end of the second leg and an end of the first leg)
Regarding claim 19, Quiachon discloses that the core member includes a first section having a first diameter (Ref 134; Figure 8; where Ref 134 has a first diameter), and a second section having a second diameter (Figure 8; Ref 87; where the second section Ref 87 has a second diameter), and a third section having a third diameter (Ref 85; see Figure 8 above; where Ref 85 noted as the third section has a third diameter), the second diameter being larger than the third diameter (Figure 8 see above; Ref 87, 85; where Figure 8 shows that the second diameter is larger than the third diameter), wherein the first annular surface (Ref 134; where Ref 134 is annular and therefore has an annular surface) defines a transition between the first section and the second section (Ref 134; Figure 8; where the surface of Ref 134 is between the first section and the second section and therefore defines a transition between the sections), and wherein the second annular surface (Ref 87; Figure 8; where the second section Ref 87 is annular therefore has an annular surface) defines a transition between the second section and the third section (Ref 87; Figure 8; where the surface of Ref 87 is between the second and third sections and therefore defines a transition between the sections).  
Regarding claim 21, Quiachon discloses that the second leg is configured to add column strength along the core member to resist axial crumpling of the stent graft (Figure 8; Ref 172; where the second leg adds structure and therefore is capable of adding column strength along the core member to resist axial crumpling of the stent graft) while the second surface obstructs the end of the second leg and the end of the second leg remains constrained by the sheath (Figure 8; Ref 87; where the second surface Ref 87 and the second leg are all within the sheath constrained and therefore the second surface is capable of obstructing the end of the second leg; where the second leg is constrained by the sheath).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quiachon et al. (EP0684022).
Regarding claims 5, 13, and 20, Quiachon discloses all of the claimed limitations above including a second diameter and a smaller third diameter; where Figure 8 shows that there is a difference between the second diameter and the third diameter) but fails to explicitly disclose any value for the difference in diameter or any values for the diameters or that the difference between the second diameter and the third diameter is at least twice the sum of a thickness of the first leg and twice a thickness of the second leg.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the difference between the second and third diameters to be at least twice the sum of a thickness of the first leg and twice a thickness of a second leg since it has been held that “where the only difference between prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Quiachon would not operate differently with the claimed difference in diameter and since the second and third diameters are intended to reside within the first leg of the stent, the device would function appropriately having the claimed difference in diameter. Further, applicant places no criticality on the specific value of the difference in diameters, indicating simply that the difference in diameter is “at least” twice the sum of a thickness of the first leg and twice a thickness of the second leg in the claim and only indicating that the third diameter is smaller than the second diameter throughout the disclosure (see for example Para [0009]).

Response to Arguments
Applicant’s arguments, see page 8, last paragraph, filed March 10, 2021, where it is argued that the first branch portion Ref 120 is not disposed between the previously interpreted second surface Ref 550 and the second branch portion Ref 130 since the element Ref 550 always stops at an end of the first branch portion, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103(a) as being unpatentable over O’Brien (US 2007/0050015) in view of Gunderson (US 2005/0049609) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quiachon et al. (EP0684022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Examiner notes that although the arguments drawn to the previous interpretation and rejection on record using O’Brien in view of Gunderson, some of the claims can be rejected using a slightly different interpretation of O’Brien.  Such an interpretation would rely on a core member having first surface  (Ref 550) and a second surface (Ref 570), the core member extending into a lumen of the first leg such that the first surface abuts an end of the first leg (Ref 570 extends into first leg lumen see Figure 6c and Ref 550 of the core member is the first surface that sits just proximal of the first leg and therefore abuts the first leg), the second surface positioned within the lumen of the first leg (Ref 570; where Ref 570 is positioned within the lumen of the first leg as shown in Figure 6c) such that the first leg is disposed between the second surface and the second leg (Figure 6c; where the figure shows Ref 570 on one side, the first leg in the middle and the second leg to the right of the first leg; where the second surface would be the surface of Ref 570)
Gerdts (US 2006/0229697) Figure 4 shows a core member having different diameter sections, where the core extends into the stent lumen
(WO9853761)- figure 8a for example shows a core member having different diameter sections
(CN101330882), (CN 102188296) Figure 46A, B shows a core member having different sections with different diameters near Ref 384, 367, 364)
(FR 2748197)- Figure 6 shows a core member with different diameters Ref 1’a, 1’b; where the core member can pass within a stent lumen
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771